Exhibit 10.14

Exhibit C

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II)
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS
ARE AVAILABLE.

$300,000

FINEPOINT INNOVATIONS, INC.

CONVERTIBLE PROMISSORY NOTE

July 27, 2005

          Pursuant to Section 4.2(b) of that certain Agreement and Plan of
Merger dated even date herewith (“Merger Agreement”), FinePoint Innovations
Inc., a Delaware corporation (the “Company”), the principal office of which is
located at 15220 South 50th Street, Suite 105, Phoenix, Arizona 85044, for value
received hereby promises to pay to InPlay Technologies, Inc., a Nevada
corporation, or its registered assigns, the sum of Three Hundred Thousand
Dollars ($300,000), or such lesser amount as shall then be outstanding
hereunder.  The principal amount hereof and any unpaid accrued interest hereon,
as set forth below, shall be due and payable on the earlier to occur of (i)
February 28, 2006, or (ii) when declared due and payable by the Holder upon the
occurrence of an Event of Default (as defined below). Payment for all amounts
due hereunder shall be made by mail to the registered address of the Holder. 
Capitalized terms used but not otherwise defined in this Convertible Promissory
Note (“Note”) shall have the meaning ascribed to such terms in the Merger
Agreement.  In the event that any provision of this Note conflicts with any
provision of the Merger Agreement, the relevant provision of the Merger
Agreement will control.

--------------------------------------------------------------------------------




          The following is a statement of the rights of the Holder of this Note
and the conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note, agrees:

          1.          Definitions.  As used in this Note, the following terms,
unless the context otherwise requires, have the following meanings:

 

            (i)          “Company” includes any corporation which shall succeed
to or assume the obligations of the Company under this Note.

 

 

 

            (ii)         “Holder,” when the context refers to a holder of this
Note, shall mean any person who shall at the time be the registered holder of
this Note.

          2.          Interest; Payment.  On the first day of each month during
the period that any principal amount under this Note remains outstanding, the
Company shall pay interest at the rate of nine percent (9.0%) per annum (the
“Interest Rate”) on the principal outstanding during the prior month.  In the
event that the principal amount of this Note is not paid in full when such
amount becomes due and payable, interest at the rate equal to the highest rate
then permitted by law shall continue to accrue on the balance of any unpaid
principal until such balance is paid.

          3.          Events of Default.  If any of the events specified in this
Section 3 shall occur (herein individually referred to as an “Event of
Default”), the Holder of the Note may, so long as such condition exists, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company:

 

            (i)          Default in the payment of the principal and unpaid
accrued interest of this Note or any other amount owed by Company to Holder when
due and payable if such default is not cured by the Company within ten (10) days
after the Holder has given the Company written notice of such default; or

 

 

 

            (ii)          The institution by the Company of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to institution of
bankruptcy or insolvency proceedings against it or the filing by it of a
petition or answer or consent seeking reorganization or release under the
federal Bankruptcy Act, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee, or other similar official of the
Company, or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the taking of corporate action by
the Company in furtherance of any such action;

2

--------------------------------------------------------------------------------




 

            (iii)          If, within sixty (60) days after the commencement of
an action against the Company (and service of process in connection therewith on
the Company) seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution, or similar relief under any present or future statute, law, or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver, or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated.

 

 

 

            (iv)          Any declared default of the Company under any
indebtedness owed to Holder by Company under that certain Credit Facility Note
dated July 27, 2005; or

 

 

 

            (v)          Termination or abandonment of the Merger Agreement by
the Company for any reason.

          4.          Subordination.  The indebtedness evidenced by this Note is
not expressly subordinated in right of payment to the prior payment in full of
all other Company’s indebtedness.

          5.          Prepayment.  The Company may at any time prepay in whole
or in part the principal sum, plus accrued interest to date of payment, of this
Note without penalty.

          6.          Conversion.

                       6.1          Voluntary Conversion. At any time during the
period that any principal amount remains outstanding under this Note, the Holder
of this Note has the right, at the Holder’s option, to convert the principal and
accrued interest under this Note, in whole but not in part, into an amount not
to exceed 10% of the fully paid and nonassessable shares of the Company Common
Stock on a fully diluted basis at a rate equal to 10% of Company Common Stock
for each $300,000 outstanding on this Note.

                       6.2          Conversion Procedure.

                                       6.2.1          Notice of Conversion
Pursuant to Section 6.1.  Before the Holder shall be entitled to convert this
Note into shares of Company Common Stock, it shall surrender this Note at the
office of the Company and shall give written notice to the Company at its
principal corporate office, of the election to convert the same pursuant to
Section 6.1, and shall state therein the name or names in which the certificate
or certificates for shares of Company Common Stock are to be issued. The Company
shall have ten (10) days from receipt of such notice within which to prepay all
amounts due under the Note pursuant to Section 5.  The Company shall, as soon as
practicable thereafter, issue and deliver at such office to the Holder of this
Note a certificate or certificates for the number of shares of Company Common
Stock to which the Holder of this Note shall be entitled as aforesaid. If
Company fails to prepay all amounts due under this Note within the ten (10) day
period referenced above, such conversion shall be deemed to have been made
immediately prior to the close of business on the eleventh (11th) day after such
surrender of this Note, and the person or persons entitled to receive the shares
of Company Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Company Common Stock
as of such date.

                       6.3          Delivery of Stock Certificates.  As promptly
as practicable after the conversion of this Note, the Company at its expense
will issue and deliver to the Holder of this Note a certificate or certificates
for the number of full shares of Company Common Stock issuable upon such
conversion.

3

--------------------------------------------------------------------------------




                       6.4          Mechanics and Effect of Conversion.  No
fractional shares of Company Common Stock shall be issued upon conversion of
this Note. In lieu of the Company issuing any fractional shares to the Holder
upon the conversion of this Note, the Company shall pay to the Holder the amount
of outstanding principal that is not so converted, such payment to be in the
form as provided below. Upon conversion of this Note, the Company shall be
forever released from all its obligations and liabilities under this Note,
except that the Company shall be obligated to pay the Holder, within ten (10)
days after the date of such conversion, any interest accrued and unpaid or
unconverted to and including the date of such conversion, and no more.

          7.          Security Interest.  Company hereby grants to Holder a
security interest (the “Security Interest”) in all property or assets, or all
rights or interests in property or assets, of Company, whether now owned or
existing or hereafter acquired or arising and wherever located, and all proceeds
and products thereof (collectively, the “Collateral”), including, without
limitation:

 

            (i)          All accounts, accounts receivable, receivables,
contract rights, rights to payment, chattel paper (including tangible chattel
paper and electronic chattel paper), leases, instruments (including notes,
promissory notes, and certificates of deposit), documents of title and general
intangibles (including payment intangibles, computer programs and software, tax
refund claims, license fees, patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, and rights to sue
and recover for past infringement of patents, trademarks and copyrights);

 

 

 

            (ii)          All inventory (including raw materials,
work-in-process, or materials used or consumed in the business of Company),
whether in the possession of Company, warehouseman, bailee, or any other person
or entity;

 

 

 

            (iii)         All machinery, furniture, fixtures, and other goods
and equipment;

 

 

 

            (iv)         All contract rights (including negotiable and
nonnegotiable documents of title) including without limitation all rights under
a contract with Gateway Computer Corporation;

 

 

 

            (v)          All monies, certificates of deposit, deposit accounts,
investment properties (including all securities), whether or not held in a
general or special account of deposit (including any account or deposit held
jointly by Company with any other person or entity, or for safekeeping or
otherwise, except to the extent specifically prohibited by law);

 

 

 

            (vi)         All rights under contracts of insurance (including
insurance refund claims) covering any of the above-described property;

4

--------------------------------------------------------------------------------




 

            (vii)        All attachments, accessions, tools, parts, supplies,
increases and additions to and all replacements of and substitutions for any of
the above-described property;

 

 

 

            (viii)       All products and proceeds of any of the above-described
property;

 

 

 

            (ix)         All supporting obligations of every nature of any of
the above-described property; and

 

 

 

            (x)          All books and records pertaining to any of the
above-described property, including any computer readable memory and any
computer hardware or software necessary to process such memory.

The property described by this Section 7 shall hereafter be referred to as the
“Collateral.”  Holder is authorized to file a UCC-1 or take such other actions
to perfect its security interest in the Collateral.

          8.          Secured Obligations.  The Collateral shall secure, in such
order of priority as Holder may elect, payment and performance of all
obligations of Company under the terms of this Note and any related documents,
together with all extensions, modifications, substitutions, or renewals thereof,
or other advances made thereunder (collectively, the “Secured Obligations”).

          9.          Other Security.  The acceptance of this Agreement by
Holder shall not be considered a waiver of or in any way to affect or impair any
other security that Holder may have, acquire simultaneously herewith, or
hereafter acquire for the payment or performance of the Secured Obligations, nor
shall the taking by Holder at any time of any such additional security be
construed as a waiver of or in any way to affect or impair Holder’s security
interest in the Collateral.  Holder may resort, for the payment or performance
of the Secured Obligations, to its several securities therefor in such order and
manner as it may determine.

          10.         Waivers.  Company waives and agrees not to assert:  (i)
any right to require Holder to proceed against any guarantor, to proceed against
or exhaust any other security for the Secured Obligations, to pursue any other
remedy available to Holder, or to pursue any remedy in any particular order or
manner; (ii) demand, diligence, presentment for payment, protest and demand, and
notice of extension, dishonor, protest, demand and nonpayment, relating to the
Secured Obligations; and (iii) any benefit of, and any right to participate in,
any other security now or hereafter held by Holder.

          11.         Assignment.  Subject to the restrictions on transfer
described in Section 13 below, the rights and obligations of the Company and the
Holder of this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators, and transferees of the parties.

          12.         Waiver and Amendment. Any provision of this Note may be
amended, waived, or modified only upon the written consent of the Company and
Holder.

5

--------------------------------------------------------------------------------




          13.         Transfer of This Note or Securities Issuable on Conversion
Hereof.  With respect to any offer, sale, or other disposition of this Note or
securities into which such Note may be converted, the Holder will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of such Holder’s counsel, to the effect that
such offer, sale, or other distribution may be effected without registration or
qualification (under any federal or state law then in effect). Promptly upon
receiving such written notice and reasonably satisfactory opinion, if so
requested, the Company shall notify such Holder that such Holder may sell or
otherwise dispose of this Note or such securities, all in accordance with the
terms of the notice delivered to the Company. If a determination has been made
pursuant to this Section 13 that the opinion of counsel for the Holder is not
reasonably satisfactory to the Company, the Company shall so notify the Holder
promptly after such determination has been made. Each Note thus transferred and
each certificate representing the securities thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Company such legend is not required.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

          14.         Treatment of Note.  To the extent permitted by generally
accepted accounting principles, the Company will treat, account, and report the
Note as debt and not equity for accounting purposes and with respect to any
returns filed with federal, state, or local tax authorities.

          15.         Notices.  Any notice, request, or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given on the date of service if personally served on the party to whom
such notice is to be given, on the date of transmittal of service via telecopy
to the party to whom notice is to be given (with a confirming copy delivered
within 24 hours thereafter), or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class United States mail,
registered or certified mail, postage prepaid, or via a recognized overnight
courier providing a receipt for delivery and properly addressed at the
respective addresses of the parties as set forth herein.  Any party hereto may
by notice so given change its address for future notice hereunder.

          16.         No Stockholder Rights.  Nothing contained in this Note
shall be construed as conferring upon the Holder or any other person the right
to vote or to consent or to receive notice as a stockholder in respect of
meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company; and no
dividends or interest shall be payable or accrued in respect of the Company
Common Stock obtainable hereunder until, and only to the extent that, this Note
shall have been converted.

          17.         Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Arizona, excluding that
body of law relating to conflict of laws.

          18.         Heading; References.  All headings used herein are used
for convenience only and shall not be used to construe or interpret this Note. 
Except where otherwise indicated, all references herein to Sections refer to
Sections hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Note to be issued this
27th day of July, 2005.

 

FINEPOINT INNOVATIONS, INC.

 

 

 

 

By

/s/ STEPHEN CALDWELL

 

 

--------------------------------------------------------------------------------

 

 

Stephen Caldwell, President


Name of Holder:

InPlay Technologies, Inc.

            Address:

Attn:  Robert Brilon

 

234 South Extension, #013

 

Mesa, Arizona 85210

7

--------------------------------------------------------------------------------